DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
Applicant’s arguments in regard to Nonstatutory Double Patenting as cited in the 08/27/2021 Office action are compelling and appear to have overcome the issue.  Accordingly, the Double Patenting rejection is withdrawn.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
U.S. Patent Application Publication No. 2020/0235725 to Lee et al. (Lee) in view of U.S. Patent Application Publication No. 2016/0329882 to Liu et al. (Liu) does not fairly suggest the following features in combination with the other limitations of the claims:
a recirculating delay circuit configured to receive the second clock and output a fourth clock and a fifth clock; and 
a divide-by-two circuit configured to receive the fourth clock and output the third clock, . . . 
 . . . said logic gate being configured to receive the second clock and the fifth clock and output a sixth clock, 

As to Claim 11:
U.S. Patent Application Publication No. 2020/0235725 to Lee et al. (Lee) in view of U.S. Patent Application Publication No. 2016/0329882 to Liu et al. (Liu) does not fairly suggest the following features in combination with the other limitations of the claims:
outputting a second clock using a multiplexer by selecting one of the first phase and the second phase of the first clock in accordance with a third clock; 
delaying the second clock into a fourth clock using a recirculating delay circuit; and 
using a divide-by-two circuit to output the third clock in accordance with the fourth clock.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DM/             Examiner, Art Unit 2849

/Menatoallah Youssef/SPE, Art Unit 2849